         Case 1:18-cv-01148-TSC Document 60 Filed 12/04/20 Page 1 of 4




UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

                                                    )
NOVENERGIA II – ENERGY &                            )
ENVIRONMENT (SCA),                                  )
                                                    )
                                                    )
                      Petitioner,                   )
                                                    )    Civil Action No. 1:18-cv-1148 (TSC)
               v.                                   )
                                                    )
THE KINGDOM OF SPAIN,                               )
                                                    )
                                                    )
                      Respondent.                   )
                                                    )

                                                    )
FORESIGHT LUXEMBOURG SOLAR 1                        )
S.À.R.L., et al.,                                   )
                                                    )
                                                    )
                      Petitioners,                  )
                                                    )    Civil Action No. 1:20-cv-925 (TSC)
               v.                                   )
                                                    )
THE KINGDOM OF SPAIN,                               )
                                                    )
                                                    )
                      Respondent.                   )
                                                    )


                    JOINT STATUS REPORT REGARDING
      SET ASIDE PROCEEDINGS PENDING IN THE SVEA COURT OF APPEAL

       Pursuant to the Court’s Order dated September 9, 2020, Petitioners Novenergia II – Energy

& Environment (SCA) (“Novenergia”), Foresight Luxembourg Solar 1 S.À.R.L., Foresight

Luxembourg Solar 2 S.À.R.L., Greentech Energy Systems A/S (now known as Athena

Investments A/S), GWM Renewable Energy I S.P.A., and GWM Renewable Energy II S.P.A.

(collectively, the “Foresight Petitioners”), and Respondent the Kingdom of Spain (“Spain”) submit

this joint status report regarding the two separate proceedings brought by Spain in the Svea Court




                                                1
            Case 1:18-cv-01148-TSC Document 60 Filed 12/04/20 Page 2 of 4




of Appeal in Sweden (“Svea Court”) to set aside each of the two arbitral awards at issue in these

actions.

       I.       Proceedings in Spain’s Action to Set Aside the Award in Novenergia

       On November 23, 2020, the Svea Court informed the parties that it had postponed making

a decision whether to permit the European Commission to submit oral observations to the Svea

Court during a final merits hearing. It also informed the parties that prior to making such a decision,

the Svea Court intends to issue a decision on Spain’s renewed request to refer certain questions to

the Court of Justice of the European Union.

       II.      Proceedings in Spain’s Action to Set Aside the Award in Foresight

       On November 18, 2020, the Svea Court issued a notification (underrättelse) informing the

parties that, by the end of the year, it plans to circulate a timetable for the procedure in the case

leading up to a merits hearing. The notification specified that the Svea Court expects to finalize

and circulate a draft case summary by the end of the year, on which the parties would have an

opportunity to provide comments. It also informed the parties that, by the end of the year, it expects

to set a date for a 2-day merits hearing, likely in September or October 2021.

       In its November 18, 2020 notification, the Svea Court also granted the Foresight

Petitioners’ request to submit comments on Spain’s brief of October 15, 2019; they must submit

any comments by December 31, 2020.




                                                  2
        Case 1:18-cv-01148-TSC Document 60 Filed 12/04/20 Page 3 of 4




Dated: December 4, 2020                        Respectfully submitted,

NOVENERGIA II – ENERGY &                       KINGDOM OF SPAIN
ENVIRONMENT (SCA)

By its attorneys,                              By its attorneys,

LATHAM & WATKINS LLP                           FOLEY HOAG LLP


/s/ Claudia Salomon                            /s/ Nicholas M. Renzler
Allen M. Gardner (D.C. Bar No. 456723)         Derek C. Smith (D.C. Bar No. 468674)
Rebekah Soule (D.C. Bar No. 1033203)           Lawrence H. Martin (D.C. Bar No. 476639)
555 11th Street, NW                            Nicholas M. Renzler (D.C. Bar No. 983359)
Washington, D.C. 20004                         Diana Tsutieva (D.C. Bar No. 1007818)
(202) 637-2200                                 1717 K Street, NW
allen.gardner@lw.com                           Washington, D.C. 20006
rebekah.soule@lw.com                           202-223-1200
                                               dcsmith@foleyhoag.com
                                               lmartin@foleyhoag.com
Claudia Salomon (pro hac vice)
                                               nrenzler@foleyhoag.com
Lilia Vazova (pro hac vice)
                                               dtsutieva@foleyhoag.com
885 Third Avenue
New York, NY 10022                             Andrew Z. Schwartz
(212) 906-1200                                    (D.D.C. Bar No. MA0017)
claudia.salomon@lw.com                         Andrew B. Loewenstein
lilia.vazova@lw.com                               (D.D.C. Bar No. MA0018)
                                               Seaport West
Fernando Mantilla-Serrano (pro hac vice)       155 Seaport Boulevard
45, rue Saint-Dominique                        Boston, MA 02210-2600
Paris 75007                                    617-832-1000
France                                         aschwartz@foleyhoag.com
+33 1 40 62 20 00                              aloewenstein@foleyhoag.com
fernando.mantilla@lw.com




                                           3
        Case 1:18-cv-01148-TSC Document 60 Filed 12/04/20 Page 4 of 4




FORESIGHT LUXEMBOURG SOLAR 1
S.À.R.L., FORESIGHT LUXEMBOURG
SOLAR 2 S.À.R.L., GREENTECH
ENERGY SYSTEMS A/S (NOW KNOWN
AS ATHENA INVESTMENTS A/S), GWM
RENEWABLE ENERGY I S.P.A., AND
GWM RENEWABLE ENERGY II

By their attorneys,

KING & SPALDING LLP
/s/ James E. Berger
James E. Berger (D.C. Bar 481408)
Charlene C. Sun (D.C. Bar 1027854)
1185 Avenue of the Americas
New York, NY 10036-4003
Tel: (212) 556-2100
Fax: (212) 556-2222
jberger@kslaw.com
csun@kslaw.com




                                      4
